Exhibit 10.4
 
 
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
UNDER THE PIZZA INN HOLDINGS, INC.
2005 EMPLOYEE STOCK OPTION AWARD PLAN




Award Date:
November 8, 2012
   
Participant:
Randall E. Gier
   
Type of Award:
Non-Qualified Stock Options
   
Number of Options Granted:
The number of Options granted to Participant pursuant to this Option Award
Agreement shall be equal to the lesser of (i) 120,000 Options, or (ii) the
product of four (4) multiplied by that number of Shares purchased by Participant
during the period between the Award Date and the first anniversary of the Award
Date (other than Shares purchased pursuant to the exercise of Options).
   
 
On November 8, 2013, the total number of Options granted to Participant shall be
definitively determined by the Committee according to the conditions described
herein.
   
Exercise Price:
$2.56
   
Vesting Schedule:
10% of the total options granted shall vest on 11/08/2013
 
20% of the total options granted shall vest on 11/08/2014
 
30% of the total options granted shall vest on 11/08/2015
 
40% of the total options granted shall vest on 11/08/2016
   
Expiration Date:
November 8, 2022



The foregoing Non-Qualified Stock Options are granted to Participant in
accordance with and subject to the terms and provisions of the 2005 Employee
Stock Option Award Plan (the “Plan”) and all rules and regulations
thereunder.  Unless otherwise defined in this Non-Qualified Stock Option Award
Agreement, capitalized terms have the meaning ascribed to them in the Plan.


Subject to the vesting schedule and expiration date above, the Options may be
exercised in the manner provided in the Plan.  The Options are not
transferable.  In the event of Termination of Service other than by reason of
Participant’s death or Disability, Options vested as of the date of Termination
of Service will remain exercisable for a period of 30 days following the date of
Termination of Service, which period shall be extended by the number of days
that the Committee determines in its discretion that Participant is precluded by
Company policy from trading in the Shares.  In no event shall the Options be
exercisable after the expiration date set forth above.
 
 
 
 

--------------------------------------------------------------------------------

 


The Shares that may be issued upon exercise of Options may not be transferred,
sold, offered for sale or otherwise distributed except (i) in conjunction with
an effective registration statement, (ii) in compliance with Rule 144, (iii) in
compliance with the Company’s stock option exercise policy, as amended from time
to time, or (iv) pursuant to an opinion of counsel satisfactory to the Company
that such transfer, sale, offer or distribution is exempt from the registration
provisions of applicable securities laws.  The Company has no obligation to
register the Shares or to include the Shares in any future registration
statement.


IN WITNESS WHEREOF, the parties have signed this Non-Qualified Stock Option
Award Agreement as of the Award Date set forth above.
 
 

PARTICIPANT PIZZA INN HOLDINGS, INC.             _________________________  By: 
_________________________  Randall E. Gier     Jerome L. Trojan, III,      Chief
Financial Officer 


















 
 

--------------------------------------------------------------------------------

 

